Citation Nr: 0739773	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edward M. Daniels


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the veteran was scheduled for a Board hearing in 
Washington, DC, on January 24, 2008, the veteran submitted a 
letter in November 2007 stating that she will be unable to 
attend the hearing.  Instead, she wants to be scheduled for a 
Travel Board hearing at the New York, New York RO.

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC, for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the New York RO 
in accordance with the docket number of 
her appeal.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



